Citation Nr: 1342288	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  11-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by muscle pain in the bilateral legs, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by muscle pain in the bilateral shoulders, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by fatigue, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a menstrual disability, to include as due to undiagnosed illness.

5.  Entitlement to service connection for left foot hallux valgus.

6.  Entitlement to service connection for right foot hallux valgus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty training from July 1989 to November 1989 and on active duty from December 1990 to May 1991 (including in Southwest Asia from January 1991 to May 1991). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, the case was remanded for further evidentiary development, including scheduling the Veteran for examinations.  To the extent that the requested June 2012 opinion was inadequate with regard to the Veteran's reported fatigue symptoms, that issue, as described below, has been remanded for an addendum opinion.  Thus, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for a disability manifested by fatigue, to include as due to undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's left knee strain is not related to active service, to include service in the Southwest Asia theater of operations. 

3.  There is no persuasive evidence of chronic recurrent symptoms of right leg pain.

4.  The Veteran's bilateral shoulder strain is not related to active service, to include service in the Southwest Asia theater of operations. 

5.  The Veteran's menstrual disability is not related to active service, to include service in the Southwest Asia theater of operations. 

6.  Bilateral hallux valgus was noted upon entry into active duty service, but the Veteran's disability did not increase during service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disability manifested by muscle pain in the bilateral legs, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

2.  The criteria for entitlement to service connection for a disability manifested by muscle pain in the bilateral shoulders, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

3.  The criteria for entitlement to service connection for a menstrual disability, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

4.  The criteria for entitlement to service connection for left foot hallux valgus have not been met.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

5.  The criteria for entitlement to service connection for right foot hallux valgus have not been met.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by an October 2009 letter to the Veteran.  

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the evidence of record includes the Veteran's service treatment records, statements in support of the claim by the Veteran and her representative, VA treatment records, private medical records, and several VA examinations.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examination's adequacy or thoroughness, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based upon the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2013).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The "Southwest Asia theater of operations" refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The Persian Gulf War means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33) (West 2002); 38 C.F.R. § 3.3(i) (2013). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  

The law also provides that a Veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Where a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153  applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

To trigger the presumption of aggravation, the Veteran (i.e. the evidence of record) must simply show that there was an increase in disability during his or her time in service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets that showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.

However, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346  (Fed. Cir. 2002).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record shows the Veteran served in the Southwest Asia theater of operations from January 1991 to May 1991.  Thus, she is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  See 38 C.F.R. § 3.317. 


Muscle Pain in the Bilateral Legs and Bilateral Shoulders

In the June 2012 examination, the Veteran reported that her left knee pain began in 2009.  She also stated that she did not have a right leg or knee condition.  In examining the evidence, the Board concludes there is no persuasive evidence of chronic recurrent symptoms concerning the right leg, and that portion of the claim must be denied.

During the examination, the Veteran reported flare ups that made it difficult for her to walk.  Left knee extension was not limited, but left knee flexion was limited to 125 degrees with evidence of objective painful motion beginning at 60 degrees.  Muscle strength and joint stability tests yielded normal results; patellar subluxation or dislocation was not found.  X-ray of the left knee was also normal.  The examiner concluded the Veteran did not have a muscle condition of the bilateral lower extremities, and no undiagnosed illness was identified.  A left knee strain was diagnosed.

The evidentiary record also includes post-service VA treatment records, which are negative for any complaints or treatment related to bilateral leg muscle pain.  Specifically, at the September 2009 special registry examination, the Veteran's joints, bones, and muscles of the upper and lower extremities were found to be symmetrical without deformity.  Strength and tone were also found to be normal.  

With regard to the Veteran's claimed muscle pain in the bilateral shoulders, in January 2006, the Veteran complained of pain in her "lower neck" and was diagnosed with muscle tension.  Subsequently, the Veteran reported pain behind her shoulder blade in August 2006.  The Veteran also demonstrated symptoms of weakness, lower abdominal pain, and nausea.  The Veteran reported she had not eaten in a few days.  She was given fluids.  No further treatment was rendered.  

As noted above, the Veteran's upper extremities were also examined in September 2009 and found to be without deformity.

In January 2010, the Veteran complained of pain in her neck and upper back.  The record noted there was no recent history of trauma, but that the Veteran sat at a computer all day and attended classes in the evenings.  A neck spasm was diagnosed.  The Veteran was advised to use back support in her chair and to periodically sit up straight and roll her shoulders.  

At the June 2012 examination, the Veteran stated her shoulder pain began in approximately 2005 or 2006.  She also reported difficulty lifting anything more than forty pounds.  

Upon examination, the Veteran's right shoulder flexion ended at 160 degrees with objective evidence of painful motion at 160 degrees.  The Veteran's left shoulder flexion was 180 degrees with objective evidence of painful motion at 180 degrees.  Functional loss of either upper extremity, ankylosis of the shoulder joint, and guarding were not found.  Muscle strength testing was normal in both shoulders.  X-rays of both shoulders yielded normal results, and there was no finding of degenerative or traumatic arthritis.  Neither a muscle condition of the shoulder nor an undiagnosed illness was found.  Rather, a bilateral shoulder strain was diagnosed.

Thus, the cause of the Veteran's knee and shoulder pain has been attributed to known clinical diagnoses; the Veteran was diagnosed with a left knee strain by the June 2012 examiner.  Similarly, the Veteran was diagnosed with a bilateral shoulder strain at the June 2012 examination, and VA outpatient records show muscle tension in January 2006.  As such, these conditions cannot represent undiagnosed illness and are not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  See 38 U.S.C.A. § 1117; C.F.R. § 3.317. 

Moreover, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to leg or shoulder muscle pain as well as any condition involving pain of either the lower or upper extremities.  Indeed, the Veteran herself indicated that she currently does not have a right knee condition and that her left knee pain began in 2009, almost twenty years after separation from service.  With regard to her bilateral shoulder condition, the Veteran also indicated that her pain began in 2005 or 2006, many years after service.  Thus, there is simply no indication of an in-service event or injury on which to grant a claim for service connection on a direct basis for the Veteran's claimed bilateral leg or bilateral shoulder conditions.  See Combee, 34 F.3d at 1043.  

Menstrual Condition

Next, the Board will address the Veteran's claimed menstrual condition.  In November 2000, the Veteran reported itching and burning sensations in her vagina, and she was given a cream.  In February 2002, the Veteran reported regular periods with some clotting.  A physical examination was unremarkable, and the Veteran was advised to return in a year.  A February 2003 PAP smear was normal.

In May 2004, after the tubal ligation, the Veteran sought treatment at the Bonham VA Medical Center (VAMC), stating that her hormones were off and she was getting her period twice a month.  Abnormal menses and an early UTI was noted.  VA treatment records from October 2009 also note the Veteran's irregular menstrual cycle.  However, an endometrial biopsy yielded normal results.  

In March 2010, the Veteran underwent a laparoscopic appendectomy and endometrial ablation.  When receiving follow-up treatment in April 2010, the Veteran reported she had only a "small" period the previous month and had "no complaints."

The Veteran's menstrual complaints were also evaluated at a June 2012 gynecological examination.  The Veteran reported she experienced menstrual irregularities upon her return from the Gulf War.  She also noted her periods became "dramatically worse" after her September 2003 tubal ligation; she reported painful, heavy, more frequent, and longer periods with clots. 

The examiner diagnosed the Veteran with a history of menometrorrhagia and dysmenorrhea, resolved, as well as possible leiomyoma uteri.  The examiner explained that the Veteran's menstrual disability started some time in 2003 to 2004, most likely after her tubal ligation.  After reviewing the claims file and taking into consideration the Veteran's reported and documented history, the examiner concluded that the Veteran's menstrual disability was not related to active duty service, to include her service in the Southwest Asia theater of operations.  

Therefore, a review of the evidence shows that the Veteran's menometrorrhagia and dysmenorrhea have been resolved, and that symptoms of a menstrual disability have not been attributed to service in the Persian Gulf.  Specifically, the June 2012 examiner concluded that the Veteran developed a menstrual condition following her tubal ligation in approximately 2003.

In addition, the evidence shows that any symptoms of a menstrual disability are not related to the Veteran's active service.  The Veteran's service treatment records are negative for any complaints or treatment related to a menstrual disability.  The Veteran's annual PAP smear from September 1989 was negative for malignant cells.  Further, on a December 1990 report of medical history, the Veteran indicated a change in her menstrual pattern by annotating the form to show she was on birth control medication.  Similarly, at separation in June 1992, the Veteran again indicated a change in menstrual pattern and wrote that she was on birth control.  Upon physical examination, the Veteran's pelvic region was found to be clinically normal.  

Moreover, the Veteran indicated on her VA Form 21-526 that her menstrual disability began in 2004, over ten years after separation from service.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Left and Right Foot Hallux Valgus

Asymptomatic bilateral hallux valgus was noted at the time the Veteran enlisted into active duty in September 1988.  However, the evidence does not show the condition worsened during her active duty service.  

Service treatment records are negative for any complaint or treatment for hallux valgus on either the left or the right foot.  Moreover, in a December 1990 report of medical history, the Veteran indicated previous "foot trouble," however, her feet were found to be clinically normal upon examination.  Similarly, at a redeployment physical examination in March 1991, the Veteran again noted foot trouble, but the examiner found there were no changes in her health status.  Subsequently, there was no indication of hallux valgus on either foot in the June 1992 physical examination.  Indeed, in the physician's summary, the examiner noted left foot great toe with possible gout that was "ok now."  

Post-service VA treatment records include treatment for "mild hallux valgus" in April 2001, approximately ten years after separation from service.  Subsequently, in April and May of 2011, the Veteran reported pain when wearing any type of shoes due to bilateral hallux valgus and that her pain had worsened over the previous year, with no reference to service.  She was diagnosed with bilateral first metatarsal bunions.  Although the Veteran was scheduled for surgery in July, the record shows that the Veteran cancelled the surgery.  Subsequently, the Veteran received further podiatry treatment in June 2012.  Mild hallux valgus was noted, and the examiner indicated there was no evidence of pes plenus or calcaneal spurs.   

The Board acknowledges that the Veteran is competent to describe symptoms she experienced based on personal observation; however, she lacks the medical training and expertise to provide a complex medical opinion, such as determining that her foot disability was permanently worsened during service beyond the natural progression of the disease.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Therefore, the evidence shows that the Veteran's bilateral hallux valgus did not worsen during active service.  Rather, the Veteran's feet were repeatedly found to be normal upon physical examination by medical professionals, and, even ten years after service, the Veteran's hallux valgus was repeatedly described as "mild."

Accordingly, with respect to all the issues on appeal discussed above,  the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for a disability manifested by muscle pain in the bilateral legs, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested by muscle pain in the bilateral shoulders, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for a menstrual disability, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for left foot hallux valgus, is denied.

Entitlement to service connection for right foot hallux valgus, is denied.


REMAND

The Veteran was afforded several VA examinations in June 2012.  With regard to her reported fatigue symptoms, the examiner was asked to determine whether she had a disability manifested by fatigue and to consider if the Veteran had chronic fatigue syndrome as defined in 38 C.F.R. § 4.88a.  

On the June 2012 examination report, the examiner indicated that the Veteran did not have chronic fatigue syndrome.  However, the examiner noted the Veteran reported fatigue ongoing since 1997/1998 and that fatigue is a "symptom not diagnosis."  Thus, the examiner identified a history of fatigue symptoms but did not indicate whether such symptoms could be attributed to either a known clinical diagnosis or to an undiagnosed illness.  As a result, the Board finds that an additional VA medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the June 2012 examiner (or a suitable substitute) review the claims file and offer an addendum opinion.  The examiner should indicate on the addendum opinion that the claims file was reviewed.

The examiner should provide an opinion as to whether the Veteran's claimed fatigue symptoms are due to any known clinical diagnosis, or, if the fatigue symptoms are due to an undiagnosed illness related to the Veteran's service in the Southwest Asia theater of operations.

A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  After completion of the requested development as outlined above, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


